The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
The recognizance on appeal is fatally defective in that it binds appellant to appear in the district court of Upshur county from day to day and term to term in order to "abide the decision of the Court of Civil Appeals of the State of Texas." Appellant being enlarged upon an invalid recognizance, this court is without jurisdiction.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.